Citation Nr: 1108675	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-14 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for posttraumatic stress disorder.



REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law



ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran served on active duty from December 1963 to October 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to reopen a claim for service connection for posttraumatic stress disorder secondary to military sexual trauma, which was denied by the Board in September 2003.  In a rating decision in January 2008, the RO denied the Veteran's request to reopen the claim on the grounds of no new and material evidence.  In May 2008 the Veteran filed a notice of disagreement.

In March 2009 a statement of the case was issued.  Unfortunately, the statement of the case did not apprise the Veteran of all applicable regulations with regard to his request to reopen his claim for service connection; specifically, the provisions of 38 C.F.R. § 3.156.  On remand notice in compliance with 38 C.F.R. § 19.29 must be issued.

Accordingly, the case is REMANDED for the following action:

1.  In compliance with 38 C.F.R. § 19.29(b), notify the Veteran of the provisions of 38 C.F.R. 3.156 and, because the case is being returned, of the new regulatory provisions for posttraumatic stress disorder claims-38 C.F.R. § 3.304(f).

2.  After completion of the above, and any other development deemed necessary, adjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1).  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

